Citation Nr: 1110488	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-46 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The Veteran had active service from March 1979 to May 1980.  He also had prior active duty for training (ACDUTRA) from June to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned Veteran Law Judge at a video-conference hearing in November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Turning first to the Veteran's claim for a compensable rating for his service-connected PFB, the criteria for rating skin disorders are numerous, detailed, and specific.  Because of this, detailed information must be obtained during a VA examination in order to rate many skin disorders.  At the time of his VA skin diseases examination in June 2009, the Veteran indicated that he avoided exacerbation of this condition by trimming his beard and the avoidance of shaving.  Unfortunately, while the VA examiner observed the fact that the Veteran had a trimmed beard, he did not comment with respect to the condition of the Veteran's skin beneath his beard.  Consequently, the Board finds that this examination is not adequate for rating purposes and that the claim must be remanded for further VA dermatological examination.  

The Board would like to point out for the record that its review of the November 2009 statement of the case reveals that although the RO identified the rating criteria provided as those that were effective August 30, 2002, it actually provided the new rating criteria for skin disorders, effective for claims filed after October 2008.  However, since the Veteran's claim was filed in February 2009, and the criteria applicable to the Veteran's claim have undergone little substantive revision, the Board finds that the Veteran has received adequate notice of the rating criteria applicable to this claim.  

Turning next to the claim for service connection for tinnitus, the Board's review of the opinion provided by the July 2009 VA audiological examiner reflects that this examination is also inadequate.  More specifically, following her examination of the Veteran, the examiner concluded that the Veteran's tinnitus was less likely as not caused by his in-service noise exposure as a member of the Marine Corps infantry (exposure from training with M60 machine guns, grenade launchers, M-16s, and tanks) because audiograms in the Veteran's claims file indicate that he had normal hearing sensitivity at entrance (February 9, 1979) and exit (April 30, 1980).  However, such a rationale does not constitute a sufficient basis for an opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

Consequently, the Board finds that the claim for service connection for tinnitus must also be remanded so that a new examination and more complete medical opinion can be obtained with respect to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA dermatology examination.  The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected pseudofolliculitis barbae.  Photographs of the affected areas should be included with the examination report.

The examiner is asked to determine whether there is visible or palpable tissue loss and either gross distortion or asymmetry of any features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or;

Any characteristics of disfigurement, including: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39- sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39- sq. cm.).; or

Whether at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12 month period; or 

Whether there are any scars which are superficial, unstable (frequent loss of covering of skin), or painful on examination.

A rationale for any opinion expressed should be provided.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his tinnitus.  The Veteran's claims file must be made available to the examiner and the examiner should indicate in the report whether or not the claims file was reviewed.  Any indicated studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should specifically comment on the Veteran's statements concerning his in-service and post-service symptoms and his exposure to noise during service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The RO/AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.

4.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the RO/AMC should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

